This is an appeal from a judgment of the Supreme Court of Rensselaer County, dismissing the complaint at the close of plaintiff’s ease by reason of failure to prove facts sufficient to constitute a cause of action. The infant plaintiff was injured when his arm was caught in the rollers of a wringer attached to an electric washing machine. The machine had been purchased from a previous owner for $25 by infant’s mother about six months before the accident. There was no proof of its age. The machine was equipped with a horizontal chrome plate set directly above the wringer which, when struck, would release the rollers so that they would spread apart. On the day of the accident the mother was operating the washer. She left the room with other children, plaintiff remaining behind. She testified that the wringer was not operating when she left. She heard the boy scream, returned, and found his arm caught in the wringer. She struck the release bar above-mentioned without result, finally shutting down the machine by pulling the plug from the socket. The release bar had worked perfectly until that time and, though no repairs were made to the machine, it continued to work *833perfectly thereafter. She testified that a handle or lever shown in a photograph activated the rollers but said that, when she returned to the room and saw the boy’s arm caught, she did not put that lever in an upright position to stop the rollers. There was no proof of any latent defect or concealed danger in the machine or of failure on the part of defendant to use due care in its manufacture against reasonably foreseeable happenings. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.